Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
          This Employment Agreement (the “Agreement”) dated May 2, 2006, as
amended and restated effective December 30, 2008, is made by and between
Activant Group Inc., a Delaware corporation (the “Company”), and Pervez Qureshi
(the “Executive”).
          Whereas, the Company desires to employ Executive, and Executive is
willing to serve in the employ of the Company upon the terms and conditions
provided in this Agreement;
          Whereas, in connection with the merger by and among the Company, Lone
Star Merger Corp. and Activant Solutions Holdings Inc., as detailed in that
certain Agreement and Plan of Merger dated March 12, 2006 (the “Merger
Agreement”), Executive and the Company entered into this Agreement effective as
of the “Closing Date” (as defined in the Merger Agreement); and
          Whereas, the Company and Executive desire to amend and restate the
Agreement in its entirety to reflect certain amendments deemed necessary or
desirable to comply with Section 409A of the Code (as hereinafter defined).
          Now, Therefore, in consideration of the promises and mutual covenants
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree as
follows:
          1. Term of Employment. Executive shall be employed by the Company for
the period commencing on the Closing Date and ending on the date of Executive’s
termination of employment (such period, the “Employment Term”) on the terms and
subject to the conditions set forth in this Agreement.
          2. Position.
               a. During the Employment Term, Executive shall serve as the
Company’s President and Chief Executive Officer. In such position, Executive
shall have such duties and authority as shall be determined from time to time by
the Board of Directors of the Company (the “Board”). Prior to an initial public
offering of the Company’s common stock (an “IPO”), Executive shall serve as a
member of the Board so long as Executive remains the President and Chief
Executive Officer of the Company. Subsequent to an IPO, the Company shall
nominate Executive for election to serve as member of the Board as long as
Executive continues to serve as the Company’s President and Chief Executive
Officer. All services as a member of the Board pursuant to this paragraph 2(a),
and any service as an officer and director of any Company subsidiary, shall be
without additional compensation to Executive.
               b. During the Employment Term, Executive will devote Executive’s
full business time to the performance of Executive’s duties hereunder and will
not engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the rendition of such services
either directly or indirectly, without the prior written consent of the Board;
provided that nothing herein shall preclude Executive from (i) accepting



--------------------------------------------------------------------------------



 



 

 2
appointment to or continuing to serve on any board of directors or trustees of
any charitable or religious organization, (ii) otherwise participating in
charitable or religious activities, or (iii) managing his personal investments
and affairs; provided in each case, and in the aggregate, that such activities
do not conflict or interfere with the performance of Executive’s duties
hereunder.
          3. Base Salary. During the Employment Term, the Company shall pay
Executive a base salary at the annual rate of $416,000, or such higher amount as
may be approved by the Company’s Compensation Committee (as defined herein) from
time to time, payable in regular installments in accordance with the Company’s
usual payment practices. Executive’s base salary will be subject to an annual
review for increases by the compensation committee of the Board (the
“Compensation Committee”). Executive’s annual base salary, as in effect from
time to time, is hereinafter referred to as the “Base Salary.”
          4. Bonus Opportunity. With respect to each full fiscal year during the
Employment Term, Executive shall be eligible to earn an annual bonus under the
Activant Solutions Inc. annual incentive performance plan. For each full fiscal
year during the Employment Term, Executive shall be eligible to earn an annual
bonus of one hundred percent (100%) of Executive’s Base Salary (the “Target
Bonus”) based upon the achievement of budgeted EBITDA and revenue based
performance targets established by the Board and the Compensation Committee, and
Executive shall have a maximum annual bonus opportunity equal to one hundred and
seventy-five percent (175%), or such higher maximum annual bonus opportunity as
may be approved by the Company’s Compensation Committee from time to time, of
the Target Bonus. The Company and Executive intend that a portion of the annual
bonus payment (the “Bonus Payment”) will continue to be advanced on a quarterly
basis to the extent performance targets have been achieved in accordance with
the terms of the annual incentive performance plan. In all cases, any earned
Bonus Payment will be paid to Executive prior to the sixth day following the
completion of the annual audit of the Company’s financial statements, but in no
event later than two and one-half (21/2) months after the end of the applicable
fiscal year in which it was earned (or such longer or shorter period as may be
applicable pursuant to the “short-term deferral” rules under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
thereunder).
          5. Equity Arrangements. Executive was granted a non-statutory stock
option to purchase 2,166,667 shares of the Company’s common stock (the “Option”)
pursuant to the terms of the Company’s 2006 Stock Incentive Plan (the “Plan”)
and the form of stock option award agreement (the “Stock Option Agreement”)
approved by the Board for use under the Plan. The Option vests as to twenty
percent (20%) of the total number of shares subject to the Option on the twelve
(12) month anniversary of the Closing Date, and as to five percent (5%) of the
total number of shares subject to the Option at the end of each full three
(3) month period thereafter, so that the award will be fully vested on the fifth
anniversary of the Closing Date, subject to Executive’s continuous employment
during that time. In the event of a consummation of a “Change of Control” (as
defined below), all unvested Options that were not previously cancelled will
accelerate and become immediately vested and exercisable. For the purposes of
this Agreement, the term “Change of Control” shall mean (i) the sale or
disposition, in one or a series of related transactions, of all or substantially
all of the assets of the Company to any “person” or “group” (as such terms are
defined in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange



--------------------------------------------------------------------------------



 



3

Act of 1934, as amended) other than the “Initial Investors” (as defined below)
or affiliates of the Initial Investors, or (ii) (A) any person or group, other
than the Initial Investors or affiliates of the Initial Investors, is or becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of more than 50% of
the total voting power of the voting stock of the Company, including by way of
merger, consolidation or otherwise and (B) the Initial Investors or affiliates
of the Initial Investors cease to control the Board. For the purposes of this
Agreement, “Initial Investors” shall mean Hellman & Friedman Capital Partners V,
L.P. and its affiliated funds, Thoma Cressey Fund VII, L.P. and its affiliated
funds, and JMI Equity Fund IV, L.P. and its affiliated funds.
          6. Employee Benefits. During the Employment Term, Executive shall be
entitled to the following benefits:
               a. Benefits. Executive shall be entitled to participate in the
Company’s employee benefit plans as in effect from time to time (collectively
“Employee Benefits”), on the same basis as those benefits are generally made
available to other executive officers of the Company.
               b. Life Insurance. The Company shall acquire and maintain a life
insurance policy on the life of the Executive with a death benefit payable to
Executive’s beneficiaries equal to two million dollars ($2,000,000), provided
that such a policy can be obtained at standard premium rates. To the extent that
proceeds payable upon Executive’s death exceed $2,000,000, the Company shall be
entitled to retain such excess proceeds without liability to Executive’s
beneficiaries or any other person or entity.
          7. Business Expenses. During the Employment Term, reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company policies
and practices as in effect from time to time.
          8. Termination. The Employment Term and Executive’s employment
hereunder may be terminated by either the Company or Executive at any time and
for any reason; provided that Executive will be required to give the Company at
least 30 days advance written notice of any resignation of Executive’s
employment. Notwithstanding any other provision of this Agreement, the
provisions of this Section 8 shall exclusively govern Executive’s rights upon
termination of employment with the Company and its affiliates.
               a. Accrued Rights. In the event of a termination of Executive’s
employment for any reason, Executive shall be entitled to receive Accrued
Rights. “Accrued Rights” shall mean:

  (i)   Base Salary through the date of termination of employment;     (ii)  
any Target Bonus earned, but unpaid, as of the date of termination for the
fiscal year immediately preceding the fiscal year in which the termination
occurs (the amount earned shall be determined by the Company in good faith based
on the achievement of the relevant performance criteria for the entire
applicable fiscal year);



--------------------------------------------------------------------------------



 



4



  (iii)   any quarterly bonus earned, but unpaid, as of the date of termination
for the fiscal quarter immediately preceding the fiscal quarter in which the
termination occurs (the amount earned shall be determined by the Company in good
faith based on the achievement of the relevant performance criteria for the
entire applicable fiscal quarter);     (iv)   an amount representing any accrued
but unused vacation;     (v)   reimbursement for any unreimbursed business
expenses properly incurred by Executive in accordance with Company policy on or
prior to the date of Executive’s termination; provided claims for such
reimbursement (accompanied by appropriate supporting documentation) are
submitted to the Company within 90 days following the date of Executive’s
termination of employment; and     (vi)   such Employee Benefits, if any, as to
which Executive may be entitled under the employee benefit plans of the Company
in accordance with their terms.

               b. Termination by the Company without Cause or Resignation by
Executive for Good Reason
               (i) If Executive’s employment is terminated by the Company
without Cause (and other than by reason of death or Disability) or if Executive
resigns for Good Reason, Executive shall be entitled to receive:
               (A) the Accrued Rights; and
               (B) subject to Executive’s (i) execution, delivery and
non-revocation of a valid and irrevocable general release of all claims against
the Company, the Initial Investors and their respective affiliates within
forty-five (45) days following Executive’s receipt of such release in a form
that is reasonably acceptable to the Company, which release shall be delivered
by the Company within three (3) business days following the termination of
Executive’s employment (the effective date of such release is hereinafter
referred to as the “Release Date”; provided, that, if the termination of
Executive’s employment occurs within 45 days of the end of a calendar year and
the release effective date would occur before January 1 of the subsequent
calendar year, the “Release Date” shall be deemed to be January 1 of such
subsequent calendar year), and (ii) continued compliance, in all material
respects, with the restrictive covenants set forth in Sections 9 and 10 below:
          (1) a payment equal to one hundred and fifty percent (150%) of the
Base Salary then in effect, payable within three (3) business days following the
Release Date, and an additional termination payment of 150% of such Base Salary
paid in equal monthly installments over the nine month period following the
Release Date, with the first such payment being due on the next regular payroll
date that falls at least three (3)



--------------------------------------------------------------------------------



 



5

business days after the Release Date, and each subsequent payment being due
monthly thereafter;
          (2) a pro rata portion of any annual Target Bonus that Executive would
have earned in the fiscal year in which such termination of employment occurs
(the amount of the annual Target Bonus that Executive would have earned shall be
determined by the Company in good faith based on whether and to what extent the
applicable performance targets were achieved), payable within three (3) business
days following the Release Date;
          (3) continued participation for a period of eighteen (18) months
following termination of employment at the Company’s expense for Executive and
his then-eligible dependents in the Company’s group health plans pursuant to the
Consolidated Budget Omnibus Reconciliation Act of 1985, as amended (“COBRA”);
and
          (4) vesting of the Option shall be accelerated such that Executive
will be vested in, and the Option will be exercisable as to, that number of
shares that would have been vested and exercisable on the six (6) month
anniversary of the termination of Executive’s employment. Executive shall have a
period of 180 days following termination of employment to exercise the vested
portion of the Option and any other vested options to acquire the Company’s
common stock granted to Executive (provided that the term of assumed options
shall in no event be extended.

  (ii)   Notwithstanding the provisions of Sections 8(b)(i)(B)(1) and
8(b)(i)(B)(2), which provide that certain amounts shall be payable within three
(3) business days following the Release Date, Executive and the Company agree
that such amounts may be payable at a later date to the extent required pursuant
to the provisions of Sections 8(f) and 12(f) of this Agreement.     (iii)  
Except as set forth in this Section 8(b)(i), following Executive’s termination
of employment by the Company without Cause (other than by reason of Executive’s
death or Disability) or by Executive’s resignation for Good Reason, Executive
shall have no further rights to any compensation or any other benefits under
this Agreement or other plans, programs or arrangements of the Company or its
affiliates.

               c. Termination by the Company for Cause, by Executive’s
Resignation without Good Reason or upon Executive’s Death or Disability.
               (i) If Executive’s employment is terminated by the Company for
Cause, if Executive resigns without Good Reason, or if Executive’s employment is
terminated by



--------------------------------------------------------------------------------



 



6

reason of death or Disability, Executive shall have no further rights to any
compensation or any other benefits under this Agreement other than the Accrued
Rights.
               (ii) In the event that Executive’s employment is terminated by
the Company for Cause, the Option and all other options to acquire the common
stock of the Company issued to Executive, whether vested or unvested, shall
terminate on the date of Executive’s termination of employment by the Company
for Cause.
               d. Definitions. The following capitalized terms used in this
Agreement have the respective meanings set forth below:
               (i) “Cause” shall mean (i) dishonest or fraudulent statements or
acts of Executive with respect to the Company or any of its affiliates,
(ii) Executive’s conviction of, or entry of a plea of guilty or nolo contendere
for, any crime that constitutes a felony or any misdemeanor (excluding minor
traffic violations) involving moral turpitude, deceit, dishonesty or fraud,
(iii) gross negligence or willful misconduct by Executive with respect to the
Company or its subsidiaries, or (iv) a material breach by Executive of this
Agreement and any other agreement to which Executive and the Company are now or
hereafter parties.
               (ii) “Disability” shall mean a disability under
Section 409A(a)(2)(C)(i) of the Code.
               (iii) “Good Reason” shall mean (i) the failure by the Company to
comply with any material provision of this Agreement, (ii) the assignment to
Executive of any duties materially inconsistent with Executive’s status as
President and Chief Executive Officer of the Company or a reduction of
Executive’s authority or title, including, but not limited to, Executive’s
assignment following a Change of Control to a position where Executive is not
Chief Executive Officer of the consolidated group of which the Company is a
part; provided, however, that “Good Reason” shall cease to exist for an event
described in this clause (ii) on the 60th day following such assignment or
reduction, unless Executive has given the Company written notice of his
intention to resign prior to such date, (iii) a reduction by the Company of
Executive’s base salary or bonus opportunity, or (iv) the transfer of
Executive’s primary workplace to a location that is more than fifty (50) miles
from Livermore, CA; provided, however, that if Executive enters into a separate
written agreement to waive any of the clauses above, such agreement shall cause
that clause not to constitute “Good Reason”.
               e. No Mitigation or Offset. Notwithstanding anything herein to
the contrary, the amount of any payment or benefit provided for in Section 8
shall not be reduced, offset or subject to recovery by the Company or any of its
affiliates by reason of any compensation earned by Executive as the result of
employment by another employer after Executive’s employment with the Company
terminates.
               f. Section 4999.
               (i) Prior to an IPO, in order to allow Executive to avoid the 20%
excise tax imposed under Section 4999 of the Code, Executive and the Company
shall use commercially reasonable efforts to obtain stockholder approval in
accordance with the terms of Section 280G(b)(5) of the Code in connection with
any “change in the ownership or effective



--------------------------------------------------------------------------------



 



7

control” of the Company or any “change in the ownership of a substantial portion
of the assets” of the Company (each as defined under Section 280G of the Code).
               (ii) In the event that, despite the efforts taken pursuant to
Section 8(f)(i), any amounts payable under this Agreement or otherwise to
Executive would (1) constitute “parachute payments” within the meaning of
Section 280G of the Code, or any comparable successor provisions, and (2) but
for this Section 8(f)(ii) would be subject to the excise tax imposed by
Section 4999 of the Code, or any comparable successor provisions (the “Excise
Tax”), then such amounts payable to Executive hereunder shall be either:
          (A) provided to Executive in full, or
          (B) provided to Executive as to such lesser extent that would result
in no portion of such benefits being subject to the Excise Tax,
          whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, results in the receipt by Executive,
on an after-tax basis, of the greatest amount of benefits, notwithstanding that
all or some portion of such benefits may be taxable under the Excise Tax. Unless
the Company and Executive otherwise agree in writing, any determination required
under this Section 8(f)(ii) shall be made in writing in good faith by a
nationally recognized accounting firm (the “Accountants”). [In the event of a
reduction in benefits hereunder, the reduction of the total payments shall apply
as follows, unless otherwise agreed in writing and such agreement is in
compliance with Section 409A of the Code: (i) first, any cash severance payments
due under the Agreement shall be reduced, with the last such payment due first
forfeited and reduced, and sequentially thereafter working from the next last
payment, and (ii) second, any acceleration of vesting of any equity shall be
deferred with the tranche that would vest last (without any such acceleration)
first deferred.] For purposes of making the calculations required by this
Section 8(f)(ii), the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code and other
applicable legal authority. The Company and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 8(f)(ii). The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 8(f)(ii).
          If, notwithstanding any reduction described in this Section 8(f)(ii),
the Internal Revenue Service (“IRS”) determines that Executive is liable for the
Excise Tax as a result of the receipt of amounts payable under this Agreement or
otherwise as described above, then Executive shall be obligated to pay back to
the Company, within thirty (30) days after a final IRS determination or in the
event that Executive challenges the final IRS determination, a final judicial
determination, a portion of such amounts equal to the “Repayment Amount”. The
Repayment Amount with respect to the payment of benefits shall be the smallest
such amount, if any, as shall be required to be paid to the Company so that
Executive’s net after-tax proceeds with respect to any payment of benefits
(after taking into account the payment of the Excise Tax and all other
applicable taxes imposed on such payment) shall be maximized. The Repayment
Amount with respect to the payment of benefits shall be zero if a Repayment
Amount of more



--------------------------------------------------------------------------------



 



8

than zero would not result in Executive’s net after-tax proceeds with respect to
the payment of such benefits being maximized. If the Excise Tax is not
eliminated pursuant to this paragraph, Executive shall pay the Excise Tax.
          Notwithstanding any other provision of this Section 8(f)(ii), if
(1) there is a reduction in the payment of benefits as described in this
Section 8(f)(ii), (2) the IRS later determines that Executive is liable for the
Excise Tax, the payment of which would result in the maximization of Executive’s
net after-tax proceeds (calculated as if Executive’s benefits had not previously
been reduced), and (3) Executive pays the Excise Tax, then the Company shall pay
to Executive those benefits which were reduced pursuant to this Section 8(f)(ii)
as soon as administratively possible after Executive pays the Excise Tax so that
Executive’s net after-tax proceeds with respect to the payment of benefits are
maximized.
               g. Board/Committee Resignation. Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from all positions he holds with the
Company, including any position on the Board (and any committees thereof).
          9. Non-Competition/Non-Solicit.
               a. Executive acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its affiliates and accordingly
agrees as follows:
          (1) During the Employment Term and for a period of eighteen
(18) months following the date Executive ceases to be employed by the Company
for any reason (other than death) (the “Restricted Period”), Executive will not,
whether on Executive’s own behalf or on behalf of or in conjunction with any
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise whatsoever (“Person”), directly or
indirectly solicit or assist in soliciting in competition with the Company the
business of any client or prospective client of the Company or any of its
subsidiaries.
          (2) During the Restricted Period, Executive will not directly or
indirectly:
               (i) engage in any business that competes with the business of the
Company or its subsidiaries (the “Competitive Group”), as the Competitive Group
existed during the Employment Term or at the time Executive ceases to be
employed by the Company, or with any business that the Competitive Group had
specific plans to conduct during the Employment Term or at the time Executive
ceases to be employed by the Company (so long as such plans were documented in
an actual business plan of the Competitive Group) (a “Competitive Business”), in
any geographical area that is within 100 miles of any geographical area where
the Competitive Group manufactures, produces, sells, leases, rents, licenses or
otherwise provides its products or services;
               (ii) enter the employ of, or render any services to, any Person
(or any division or controlled or controlling affiliate of any Person) who or



--------------------------------------------------------------------------------



 



9

which engages in a Competitive Business;
               (iii) acquire a financial interest in, or otherwise become
actively involved with, any Competitive Business, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant; or
               (iv) interfere with, or attempt to interfere with, business
relationships (whether formed before, on or after the date of this Agreement)
between the Competitive Group and business partners, customers, clients or
suppliers of the Competitive Group or induce or attempt to induce such business
partners, customers, clients or suppliers to reduce or cease their relationship
with the Competitive Group.
          (3) Notwithstanding any provision of Section 9.a.(1),
Section 9.a.(2)(i) or Section 9.a.(2)(ii) of this Agreement to the contrary,
Executive will not be deemed to be competing or interfering with the Competitive
Group if, after termination of employment, Executive is employed by an entity
with multiple business units or divisions, some of which engage in a Competitive
Business, so long as Executive is employed by a subsidiary, division or other
business unit that does not engage in a Competitive Business and Executive does
not directly or indirectly provide any services, information or assistance to
the subsidiary, division or other business unit that engages in a Competitive
Business.
          (4) Notwithstanding anything to the contrary in this Agreement,
Executive may, directly or indirectly own, solely as an investment, securities
of any Person engaged in the business of the Company or its affiliates which are
publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 5% or more of any class of securities of such Person.
          (5) During the Restricted Period, Executive will not, whether on
Executive’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly solicit, induce or encourage any employee of the Company
or its affiliates, or any person who was an employee of the Company or any
affiliate of the Company at any time during the twelve (12) month period
immediately prior to the termination of the Executive’s employment with the
Company, to leave the employment of the Company or its affiliates.
          (6) During the Restricted Period, Executive will not, whether on
Executive’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly, solicit, induce or encourage any consultant, contractor
or similar person under contract with the Company or its affiliates, or any
person who was a consultant, contractor or similar person of the Company or any
affiliate of the Company at any time during the twelve (12) month period
immediately prior to the termination of the Executive’s employment with the
Company, to cease to work with the Company or its affiliates.
               b. It is expressly understood and agreed that although Executive
and the Company consider the restrictions contained in this Section 9 to be
reasonable, if a final



--------------------------------------------------------------------------------



 



10

judicial determination is made by a court of competent jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
               c. Executive acknowledges that the promises and restrictive
covenants that Executive is providing under this Section 9 are reasonable and
necessary to the protection of the business to be acquired by the Initial
Investors pursuant to the Merger Agreement. Executive acknowledges that
Executive sold equity interests in Activant Solutions Holdings Inc. in
connection with the transactions contemplated by the Merger Agreement and that
the goodwill of Activant Solutions Holdings Inc. was a material consideration in
the Initial Investors’ decision to enter into the transactions contemplated by
the Merger Agreement. Executive further acknowledges that if Executive were to
engage in the restricted activities described in this Section 9 during the
Restricted Period, such competition could materially and adversely affect the
value of the business acquired by the Initial Investors in the transactions
contemplated by the Merger Agreement. Executive and the Company agree that each
of the Initial Investors are express third party beneficiaries of the provisions
set forth in this Section 9.
          10. Confidentiality; Intellectual Property.
               a. Confidentiality.
               (i) Executive will not at any time (whether during or after
Executive’s employment with the Company) (x) retain or use for the benefit,
purposes or account of Executive or any other Person; or (y) disclose, divulge,
reveal, communicate, share, transfer or provide access to any Person outside the
Company (other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —including
without limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals —
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.
               (ii) “Confidential Information” shall not include any information
that is (a) generally known to the industry or the public other than as a result
of Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so



--------------------------------------------------------------------------------



 



11

required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.
               (iii) Except as required by law, Executive will not disclose to
anyone, other than Executive’s immediate family and legal or financial advisors,
the existence or contents of this Agreement; provided that Executive may
disclose to any prospective future employer the provisions of Sections 9 and 10
of this Agreement if such prospective employer agrees to maintain the
confidentiality of such terms.
               (iv) Upon termination of Executive’s employment with the Company
for any reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries or affiliates; (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Executive’s possession or control (including any of the foregoing
stored or located in Executive’s office, home, laptop or other computer, whether
or not Company property) that contain Confidential Information or otherwise
relate to the business of the Company, its affiliates and subsidiaries, except
that Executive may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware.
               b. Intellectual Property.
               (i) If Executive has created, invented, designed, developed,
contributed to or improved any works of authorship, inventions, intellectual
property, materials, documents or other work product (including without
limitation, research, reports, software, databases, systems, applications,
presentations, textual works, content, or audiovisual materials) (“Works”),
either alone or with third parties, prior to Executive’s employment by the
Company, that are relevant to or implicated by such employment (“Prior Works”),
Executive hereby grants the Company a perpetual, non-exclusive, royalty-free,
worldwide, assignable, sublicensable license under all rights and intellectual
property rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein for all
purposes in connection with the Company’s current and future business. A list of
all such Works as of the date hereof is attached hereto as Exhibit A.
               (ii) If Executive creates, invents, designs, develops,
contributes to or improves any Works, either alone or with third parties, at any
time during Executive’s employment by the Company and within the scope of such
employment and/or with the use of any the Company resources (“Company Works”),
Executive shall promptly and fully disclose same to the Company and hereby
irrevocably assigns, transfers and conveys, to the maximum extent permitted by
applicable law, all rights and intellectual property rights therein (including
rights under patent, industrial property, copyright, trademark, trade secret,
unfair competition and related laws) to the Company to the extent ownership of
any such rights does not vest originally in the Company.



--------------------------------------------------------------------------------



 



12

               (iii) Executive agrees to keep and maintain adequate and current
written records (in the form of notes, sketches, drawings, and any other form or
media requested by the Company) of all Company Works. The records will be
available to and remain the sole property and intellectual property of the
Company at all times.
               (iv) Executive shall take all requested actions and execute all
requested documents (including any licenses or assignments required by a
government contract) at the Company’s expense (but without further remuneration)
to assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting or registering any of the Company’s rights in
the Prior Works and Company Works. If the Company is unable for any other reason
to secure Executive’s signature on any document for this purpose, then Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.
               (v) Executive shall not improperly use for the benefit of, bring
to any premises of, divulge, disclose, communicate, reveal, transfer or provide
access to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
hereby indemnifies, holds harmless and agrees to defend the Company and its
officers, directors, partners, employees, agents and representatives from any
breach of the foregoing covenant. Executive shall comply with all relevant
policies and guidelines of the Company, including regarding the protection of
confidential information and intellectual property and potential conflicts of
interest. Executive acknowledges that the Company may amend any such policies
and guidelines from time to time, and that Executive remains at all times bound
by their most current version.
               (vi) Notwithstanding the foregoing, this Section 10(b) is subject
to the provisions of California Labor Code Sections 2870, 2871 and 2872. In
accordance with Section 2870 of the California Labor Code, Executive’s
obligation to assign Executive’s right, title and interest throughout the world
in and to all Works does not apply to any Works that Executive developed
entirely on his own time without using the Competitive Group’s equipment,
supplies, facilities, or Confidential Information except for those Works that
either: (i) relate to either (A) the business of the Competitive Group at the
time of conception or reduction to practice of the Work, or actual or
demonstrably anticipated research or development of the Competitive Group; or
(ii) result from any work performed by Executive for the Competitive Group. A
copy of California Labor Code Sections 2870, 2871 and 2872 is attached to this
Agreement as Exhibit B. Executive shall disclose all Works to the Company, even
if Executive does not believe that Executive is required under this Agreement,
or pursuant to California Labor Code Section 2870, to assign his interest in
such Works to the Company. If the Company and Executive disagree as to whether
or not any Works are included within the terms of this Agreement, it will be
Executive’s responsibility to prove that they are not included.
               (vii) The provisions of Section 10 shall survive the termination
of Executive’s employment for any reason.



--------------------------------------------------------------------------------



 



13

          11. Specific Performance. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 9 or Section 10 would be inadequate and the Company would
suffer irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
          12. Miscellaneous.
               a. Governing Law; Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of California, without
regard to conflicts of laws principles thereof. Any and all disputes between the
parties which may arise pursuant to this Agreement will be heard and determined
before an appropriate state court in Santa Clara, California. The parties
acknowledge that such courts have jurisdiction to interpret and enforce the
provisions of this Agreement, and the parties consent to, and waive any and all
objections that they may have as to, personal jurisdiction and/or venue in such
courts.
               b. Entire Agreement; Amendments. This Agreement contains the
entire understanding of the parties with respect to the employment of Executive
by the Company. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein. This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto. In the event that the Closing fails to occur, this Agreement shall be
void ab initio.
               c. No Waiver. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such party’s rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
               d. Assignment. This Agreement, and all of Executive’s rights and
duties hereunder, shall not be assignable or delegable by Executive except to
the extent permitted by the Company in writing. Any purported assignment or
delegation by Executive in violation of the foregoing shall be null and void ab
initio and of no force and effect. This Agreement may be assigned by the Company
to a person or entity which is a successor in interest to substantially all of
the business operations of the Company. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such successor person or entity.
               e. Set Off. The Company’s obligation to pay Executive the amounts
provided for in Section 8 hereunder shall be subject to set-off, counterclaim or
recoupment of amounts owed by Executive to the Company or its affiliates, except
to the extent any such set off, counterclaim or recoupment would violate, or
result in the imposition of tax under, Section 409A of the Code, in which case
such right shall be null and void to the extent of the violation.



--------------------------------------------------------------------------------



 



14

               f. Compliance with IRC Section 409A. Notwithstanding anything
herein to the contrary, (i) if at the time of Executive’s termination of
employment with the Company, the Company has determined that Executive is a
“specified employee” as defined in Section 409A of the Code and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board, that does not cause such an accelerated or additional
tax. The Board shall consult with Executive in good faith regarding the
implementation of the provisions of this Section 12(f); provided that neither
the Company and its affiliates, nor any of their employees or representatives,
shall have any liability to Executive with respect thereto. For purposes of
Section 409A of the Code, each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of the Section 409A of the
Code, and references herein to Executive’s “termination of employment” shall
refer to Executive’s separation from service with the Company within the meaning
of Section 409A of the Code. Notwithstanding anything herein to the contrary,
except to the extent any expense, reimbursement or in-kind benefit provided
pursuant to this Agreement does not constitute a “deferral of compensation”
within the meaning of Section 409A of the Code: (i) the amount of expenses
eligible for reimbursement or in-kind benefits provided to Executive during any
calendar year will not affect the amount of expenses eligible for reimbursement
or in-kind benefits provided to Executive in any other calendar year, (ii) the
reimbursements for expenses for which Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred and (iii) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.
               g. Successors; Binding Agreement. This Agreement shall inure to
the benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, assigns, agents, affiliates, heirs, distributees,
devisees and legatees.
               h. Notice. For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.



--------------------------------------------------------------------------------



 



15

If to the Company:
Activant Group Inc.
c/o Activant Solutions Inc.
7683 Southfront Road
Livermore, CA 94551
Attention: General Counsel
With a copy to:
Hellman & Friedman LLC
One Maritime Plaza, 12th Floor
San Francisco, CA 94111
Attention: David R. Tunnell
                 C. Andrew Ballard
If to Executive:
To the most recent address of Executive set forth in the personnel records of
the Company.
               i. Executive Representation. Executive hereby represents to the
Company that the execution and delivery of this Agreement by Executive and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.
               j. Prior Agreements. This Agreement supersedes all prior
agreements and understandings (including verbal agreements) between Executive
and the Company and/or its affiliates regarding the terms and conditions of
Executive’s employment with the Company and/or its affiliates.
               k. Cooperation. Executive shall provide Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during Executive’s
employment with the Company or its affiliates. This provision shall survive any
termination of this Agreement.
               l. Expenses. In the event of any dispute between the Company and
Executive as to the interpretation, terms, validity or enforceability of
(including any dispute about the amount of any payment pursuant to) this
Agreement, the prevailing party shall be entitled to recover from the
non-prevailing party any and all of such prevailing party’s costs and expenses
incurred in connection with any such dispute, including reasonable attorneys’
fees.
               m. Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
               n. Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.



--------------------------------------------------------------------------------



 



16

          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

         
ACTIVANT GROUP INC.
  PERVEZ QURESHI    
 
       
/s/ Robert B. Henske
  /s/ Pervez Qureshi    
 
By:    Robert B. Henske
 
 
   
Title: Chairman
       



--------------------------------------------------------------------------------



 



 

EXHIBIT A
WORKS
None.



--------------------------------------------------------------------------------



 



 

EXHIBIT B
California Labor Code Sections 2870, 2871 and 2872
SECTION 2870
(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

  (1)   Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or     (2)   Result from any work
performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.
SECTION 2871
No employer shall require a provision made void and unenforceable by
Section 2870 as a condition of employment or continued employment. Nothing in
this article shall be construed to forbid or restrict the right of an employer
to provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee’s inventions made
solely or jointly with others during the term of his or her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and inventions to be in the United States, as required
by contracts between the employer and the United States or any of its agencies.
SECTION 2872
If an employment agreement entered into after January 1, 1980 contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made, provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof shall be on the employee claiming the benefits of its provisions.

 